DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group/Invention II (claim 19 – drawn to an implant) in the reply filed on 14 December 2021 is acknowledged.
3.	Claims 1-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2021.
4.	Applicant's election with traverse of Implant – Species A (embodied in Figures 3-6) and Shape of compression springs – Species A (embodied in Figures 1 and 3-6) in the reply filed on 14 December 2021 is acknowledged.  
The traversal is on the ground(s) that “Applicant respectfully asserts that the different species specified by the Examiner regarding the implant are different embodiments for one or more components, e.g., compression springs, perforated plate, frame, etc., of an implant. Those different embodiments are not drawn to a different invention. Some of the species are referring to different components in an implant, and are not even mutual exclusive for implementation. Furthermore, the different species specified by the Examiner regarding the compression springs are different embodiments for the specific component (compression spring) in an implant”.  

The requirement is still deemed proper and is therefore made FINAL.

Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
6.	The abstract of the disclosure is objected to because:
a. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The invention relates”, etc. Correction is required.  See MPEP § 608.01(b).
b. Please, substitute “The invention relates to an implant for implanting in and/or an eye using fixing means enabling improved fixing, in particular with respect to the natural variability of the anatomical” with -- The invention relates to an implant for implanting in [[

Claim Objections
7.	Claim 19 is objected to because of the following informality: please, substitute “at least one support element, which is mounted on a tissue structure in a direction” (line 4) with -- at least one support element, which is configured to be mounted on a tissue structure in a direction -- (otherwise said limitation will render claim 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter). Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 19 recites the limitation "the measured signal detected by the sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
b. Regarding claim 19, the recitation “and at least one deflecting element for deflecting the support element in a deflection plane, the deflection plane being positioned in an implanted state perpendicular to the optical axis of the eye” is vague and confusing.
If the “support element” is plate 12 (Figures 3-6), then how exactly can a plate deflects (i.e., “for deflecting the support element in a deflection plane”) along the plane perpendicular (plane 9) to optical axis 1? It seems, from the figures of the instant application, that the only structure capable of deflecting in a deflection plane 9 are the compression springs 11.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kreiner et al. (US 6,796,942 B1; previously cited by the Examiner).
Referring to Figures 1-3, 6, and 7, Kreiner et al. ‘942 discloses an implant comprising: 

a telemetry unit (1 + 4) for transmitting the measured signal detected by the sensor (Abstract; C3:L19-27; claim 1; claim 9); 
at least one support element (Figures 1-3, 6, and 7 - support element 2; Figure 6 - support element comprised by 2 + 16 + 19; Figure 7 – support element comprised by 2 + 16 + 20), which is mounted on a tissue structure (claim 18) in a direction transverse (C1:L57-60; claim 15) to an optical axis (10) of an eye; and 
	at least one deflecting element (Figure 1 - deflecting element circumventing oblong holes 9 and/or deflecting element around coil 1; Figure 6 – deflecting element 19; Figure 7 - deflecting element 20) for deflecting the support element in a deflection plane (C3:L1-3; C3:L11-13; C3:L67 to C4:L1), the deflection plane being positioned in an implanted state perpendicular to the optical axis of the eye (e.g., when peripheral edge of flexible support element 2 and/or flexible haptics 19, 20 are finally in contact with the sulcus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774